Citation Nr: 1206042	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-00 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for a bilateral foot disorder, currently rated 30 percent disabling.

2.  Entitlement to an increased rating for a low back disorder, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel



INTRODUCTION

The Veteran served on active duty from July 1989 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama, which increased the rating assigned for the Veteran's service-connected foot disorder (bilateral pes planus) from 10 percent to 30 percent disabling, effective March 29, 2005.  A subsequent July 2007 rating decision awarded a temporary total rating based on foot surgery warranting convalescence, effective June 8, 2007, and continued a 30 percent rating, effective August 1, 2007.  38 C.F.R. § 4.30 (2011).  However, as that award did not represent a complete grant of the benefits sought on appeal, the Veteran's foot disorder claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The July 2007 decision granting a temporary 100 percent rating for the Veteran's foot disorder also denied an increased rating for his a service-connected low back disorder (degenerative osteoarthritis of the lumbar spine).  The Veteran filed a timely notice of disagreement with that rating action.  Thereafter, the RO issued a September 2009 decision assigning a 40 percent rating for the Veteran's low back disorder.  The reasons and bases underlying that award were later addressed in an October 2009 statement of the case.  Although the Veteran did not file a VA Form 9, Appeal to Board of Veterans' Appeals, in response to that statement of the case, in response he submitted copies of VA medical records showing additional treatment for low back pain.  The Veteran also submitted a December 2009 written statement requesting that the RO consider the additional information from the VA pain management clinic in support of his appeal.  Subsequent statements from the Veteran and his representative indicate that he considers both his rating for pes planus and his rating for a low back disorder to be on appeal.  Accordingly, the Board finds that the filing of a timely substantive appeal is waived with respect to the Veteran's low back claim, and that his statements collectively constitute a timely substantive appeal.  Therefore, the Board assumes jurisdiction over both issues.  Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003).

The Board finds that it does not have jurisdiction over the Veteran's claim for service connection for a right shoulder disorder.  That claim was denied in a March 2009 rating action with which the Veteran filed a timely notice of disagreement.  In response, the RO issued an October 2011 statement of the case.  However, the Veteran did not submit a substantive appeal, nor otherwise indicate that he considered his right shoulder claim to be on appeal.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Therefore, the Board concludes that issue has not been appealed.

The Veteran, through his representative, has requested service connection for headaches.  He also has submitted a written statement indicating that VA compensation is warranted for depression, secondary to his service-connected foot and back disorders.  Accordingly, the Board finds that service connection claims for headaches and depression have been raised.  As neither of those claims has been developed for appellate review, they are referred to the RO for the appropriate action.  

While this appeal has been pending, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  However, in an August 2011 written statement, the Veteran has expressly indicated that he no longer wanted to appear for a Travel Board hearing.  Accordingly, the Board considers the Veteran's hearing request to have been withdrawn.  38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claims for increased ratings for bilateral foot and low back disorders.

The record shows that the Veteran has received extensive private and VA treatment for bilateral foot pain and related symptoms, which have been alternately diagnosed as pes planus, hallux valgus, hammertoes, flexion deformities of the distal interphalangeal joints, and plantar calcaneal tuberosities.  In addition to ongoing outpatient care, the Veteran has undergone a June 2007 foot operation (endoscopic plantar fasciotomy) to treat the specific symptoms associated with his pes planus.  He also has been afforded VA foot examinations in September 2005 and December 2010.

At the time of his most recent examination, the Veteran complained of constant bilateral foot pain, which radiated up to his ankles and calves.  He also reported chronic foot stiffness and swelling, which were exacerbated by walking and prolonged standing.  The Veteran further stated that, despite his use of prescription medication, his overall foot symptoms had worsened since his June 2007 surgery.  He added that those symptoms were now productive of significant functional impairment.  The Veteran noted that he could no longer walk without the aid of a cane and recently had been forced to transfer from a physically demanding sales position to an administrative job, which entailed less strenuous duties.

On contemporaneous clinical testing, the Veteran did not display any posture or gait abnormalities.  Nor did he exhibit any unusual shoe wear patterns, callosities, or other signs of irregular weight-bearing.  While his reliance on a cane was noted, he was not found to require braces, crutches, wheelchairs, or other orthotic devices.  Nor was he shown to have any instability, subluxation, malalignment, ankylosis, muscle deformity, or guarding of movement in his ankles or feet.  Nevertheless, the Veteran was noted to have bilateral fallen arches and medial surgical scarring.  The latter consisted of a nonlinear left medial scar, measuring 0.5 centimeters by 0.5 centimeters, and a linear right medial scar, measuring 0.8 centimeters by 0.3 centimeters.  Neither scar was painful or disfiguring, nor productive of edema, keloid formation, or limitation of function.  However, each of the scars was notably tender and the one on the right foot was noted to be deep with underlying tissue damage.

In addition to the physical evaluation, the December 2010 examination included X-rays, which confirmed the previous assessment of fallen arches.  Those X-rays also revealed flexion deformity of the right and left fourth toes.  However, the examination did not include any neurological testing, notwithstanding the Veteran's complaints of radiating pain arising from his feet.

Based on the above clinical findings, the December 2010 VA examiner determined that the Veteran met the diagnostic criteria for bilateral pes planus, medial scarring, and flexion deformity of the right and left fourth toes.  Nevertheless, the examiner determined that none of those conditions interfered with the Veteran's occupational functioning.  In arriving at that conclusion, the examiner does not appear to have reconciled the Veteran's statements regarding his need for modified duties.  Nor does that examiner appear to have considered any other evidence of occupational and social impairment.  Such evidence includes a written statement from a civilian coworker, attesting to the Veteran's chronic foot pain and its impact on his productivity, and commentary from the Veteran's spouse concerning his inability to play baseball with his two young sons as a result of his foot and low back disorders.  

In addition to omitting the above evidence, the December 2010 examiner's report makes no mention of the various foot conditions, other than pes planus, medial scarring, and toe deformity, with which the Veteran has been diagnosed during the relevant appeals period.  Therefore, it remains unclear to the Board whether the any separate or higher rating is warranted for his bilateral foot problems.  38 C.F.R. § 4.171a (2011).  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Here, in view of the aforementioned deficiencies in the December 2010 examiner's report, the Board finds that, on remand, the Veteran should be afforded a new VA examination to address the current nature and severity of his service-connected foot disorder.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  That new examination, in contrast with the one that preceded it, should be based on a review of the entire claims folder.  38 C.F.R. 4.1 (2011).  Specifically, that examination should address the lay evidence of occupational and social impairment and the various clinical diagnoses that have been rendered during the course of the appeal.  Also, in light of the above complaints and clinical findings, that examination should expressly consider whether the Veteran's service-connected foot disorder is manifested by any painful or unstable scarring, neurological deficits, or other functional impairment.  Finally, that examination should take into account the Veteran's reports of worsening bilateral foot problems.  Weggenmann v. Brown, 5 Vet. App. 281 (1993) (when available evidence is too old for adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination).  Since his most recent examination, the Veteran has submitted evidence indicating that his overall foot problems have grown more severe and that the scars resulting from his June 2007 pes planus surgery have become especially painful.

Turning to the Veteran's low back claim, the Board observes that he was last afforded a VA examination in connection with that claim in March 2010.  At that time, the Veteran complained of constant, aching pain, which radiated throughout his upper and lower spine.  However, he denied any instances of radiating pain in his lower extremities.  The Veteran also reported a history of daily back pain flare-ups, but denied any incapacitating episodes or related problems affecting his daily activities.  Nevertheless, he emphasized that his low back symptoms interfered with his ability to lift boxes and perform other duties central to his employment.  

On clinical testing, the Veteran exhibited slight limitation of motion, which was not further reduced due to pain, fatigue, weakness, lack of endurance, or incoordiation.  38 C.F.R. §§ 4.40, 4.45 (2011); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  There were no signs of scarring or muscle atrophy.  Nor was there any evidence of neurological deficits associated with the Veteran's low back disorder.  Advanced neurological tests, including electromyography (EMG) and nerve conduction velocity studies, were not administered.

Contemporaneous X-rays revealed slight narrowing of the L5-S1 intervertebral disc spaces, consistent with a diagnosis of degenerative osteoarthritis.  Based on those findings, and the other evidence gleaned from the examination, the March 2010 VA examiner determined that the Veteran experienced only a mild to moderate degree of disability from his low back condition.

The record thereafter shows that the Veteran has undergone additional VA treatment for low back problems, including lumbosacral pain and intervertebral disc degeneration.  He has also submitted written statements indicating that his low back disorder, in tandem with his other service and nonservice-connected disabilities, limits his ability to care for his young children and otherwise interferes with his daily and occupational functioning.

In view of the clinical and lay evidence of worsening low back problems, the Board finds that, on remand, the Veteran should be afforded an additional VA examination to address the current nature and severity of his service-connected disability.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  The new examination should include a review of the entire claims folder, which does not appear to have been conducted by the March 2010 VA examiner.  38 C.F.R. 4.1 (2011) .  Additionally, the new examination should include clinical findings responsive to the evidence of neurological impairment and functional loss associated with the Veteran's low back disorder.  

Next, the Board finds that a remand is also necessary to obtain outstanding VA medical records.  At the time of his December 2010 foot examination, the Veteran was urged to follow up with his treating podiatrist with respect to his bilateral fourth-toe flexion deformity.  Subsequent VA outpatient records dated through September 2011 show periodic treatment for foot and lower back problems.  However, it is unclear whether the Veteran has received additional treatment for those service-connected disabilities as no VA medical records dated since September 2011 have yet been associated with his claims folder.  As it appears that additional VA records may exist that are relevant to the issues on appeal, those records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Additionally, the Board finds that the record raises the issue of consideration of extraschedular ratings for the Veteran's service-connected bilateral foot and low back disorders.  Under the applicable VA regulations, a case may be submitted to the Under Secretary for Benefits of the Director of Compensation and Pension Service for the potential authorization of an extraschedular evaluation based upon a finding that the service-connected disorder presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  There must be sufficient evidence showing that a Veteran's disability picture is not contemplated by the rating schedule in order for the case to be referred for a determination of whether the assignment of an extraschedular rating is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In light of the aforementioned clinical and lay evidence, it appears that the schedular criteria may not be adequate with respect to the Veteran's bilateral foot and low back disorders.  Accordingly, on remand, the Veteran should be afforded the opportunity to demonstrate exceptional factors such as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225 (1993).  The RO should then consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular rating.  38 C.F.R. § 3.321 (2011).

Finally, the Board acknowledges that, following the March 2010 VA examination, the Veteran's pending claim for an increased low back rating was readjudicated in an April 2010 rating decision.  However, he was not afforded a supplemental statement of the case with respect to that issue.  The Board notes that a supplemental statement of the case serves a different purpose than a rating decision as it provides the Veteran with a summary of the pertinent laws and regulations with respect to his claim.  38 U.S.C.A. § 7105(d)(1)(B) (West 2002 & 2011); 38 C.F.R. § 19.29(b) (2011).  Accordingly, the Board finds that, in the event the Veteran's low back claim is not granted in full on remand, he should be issued a supplemental statement of the case that specifically addresses all of the pertinent evidence and rating criteria with respect to that claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder all medical records from the VA Medical Center in Atlanta, Georgia, since September 2011.

2.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate specialist to determine the current nature and severity of his service-connected bilateral foot disorder.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The VA examiner should provide a rationale for all opinions and reconcile them with all pertinent evidence of record, including the Veteran's private and VA medical records showing outpatient and surgical treatment for multiple orthopedic foot conditions, including pes planus, hallux valgus, hammertoes, flexion deformities of the distal interphalangeal joints, and plantar calcaneal tuberosities.  The examiner should also consider the subjective complaints and clinical findings contained in the September 2005 and December 2010 VA examination reports.  Additionally, the examiner should address the Veteran's contentions that his bilateral foot symptoms, in particular the painful scars resulting from his June 2007 surgery, have worsened his most recent examination.  Finally, the examiner should take into account the statements from the Veteran and other eyewitnesses regarding the social and occupational impairment associated with the Veteran's foot disorder.  Specifically, the VA examiner should address the following: 

a)  Identify all orthopedic pathology related to the Veteran's feet.  With respect to each foot, provide an opinion as to whether the overall degree of impairment is best characterized as mild, moderate, moderately severe, or severe.  Conduct all necessary tests, to include X-rays and range of motion studies expressed in relation to the normal range of motion in each foot.  

b)  Specify whether the Veteran's service-connected foot disorder is manifested by any of the following:  (1) weight-bearing line over or medial to great toe, (2) inward bowing of the tendo achillis, (3) pain on manipulation and use of the feet, (4) swelling on use, (5) characteristic callosities, (6) marked pronation, (7) extreme tenderness of plantar surfaces of the feet, (8) marked inward displacement, or (9) severe spasm of the tendo Achilles on manipulation that is not improved by orthopedic shoes or appliances.

c)  Discuss whether the Veteran has additional functional loss attributable to his service-connected bilateral foot disorder, and describe any pain, weakened movement, excess fatigability, and incoordination present in the feet.  38 C.F.R. §§ 4.40, 4.45 (2011); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

d)  State whether the Veteran's bilateral foot disorder is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis:  complete and incomplete.  Under incomplete paralysis, the degree of paralysis is further broken down into three categories:  mild, moderate, and severe.  With those categories in mind, classify the Veteran's bilateral foot disorder, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing, to include EMG or nerve conduction velocity studies.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained.

e)  Note whether the Veteran's bilateral foot disorder is productive of scarring and specify the size of any scar and whether it causes limitation of motion, or is painful, unstable, or superficial.

f)  Discuss whether the Veteran's bilateral foot disorder is productive of any additional functional impairment.  

g)  State what impact, if any, the Veteran's bilateral foot disorder has on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2011).  Specify whether that service-connected disability is productive of marked interference with employment or frequent periods of hospitalization.

3.  Next, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected low back disorder (degenerative osteoarthritis of the lumbar spine).  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including the March 2010 VA examination report and the subsequent VA medical records showing treatment for low back problems.  The examiner should also consider the Veteran's lay assertions that his low back disorder has worsened since his most recent VA spine examination and is productive of functional impairment.  Specifically, the VA examiner's opinion should address the following:

a)  Set forth all current complaints, findings, and diagnoses pertaining to any low back disorder.  

b)  Provide range-of-motion and repetitive motion findings of the lumbar spine, expressed in degrees.  

c)  Describe any pain, weakened movement, excess fatigability, or incoordination resulting from the Veteran's low back disorder.  38 C.F.R. §§ 4.40, 4.45 (2011); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

d)  State whether the Veteran's low back disorder is manifested by any painful flare-ups, and, if so, the frequency and duration of any flare-ups.

e)  Specify whether any flare-ups with respect to the Veteran's low back disorder are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss.

f)  State the length of time during the past twelve months that the Veteran has had incapacitating episodes due to his low back disorder.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require rest prescribed by a physician and treatment by a physician.

g)  State whether the Veteran's service-connected low back disorder is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete or incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any low back disorder neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing, to specifically include EMG or nerve conduction velocity studies.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained.

h)  Discuss whether the Veteran's low back disorder is productive of any additional functional impairment.  

i)  State what impact, if any, the Veteran's low back disorder has on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2011).  Specify whether that disability is productive of marked interference with employment or frequent periods of hospitalization.

4.  Then, readjudicate the claims remaining on appeal considering all applicable schedular rating criteria.  Also consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular rating under the provisions of 38 C.F.R. § 3.321.  In addition, consider whether separate ratings are warranted for painful scars of the feet.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002 & 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

